DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims:  Claims 1-18 are currently pending.
Priority:  This application is a CON of 14/415,428 (01/16/2015, now US 10953024),
14/415,428 is a 371 of PCT/FR2013/051717 (07/17/2013),
and claims foreign priority to FRANCE 12 56939 (07/18/2012).
IDS:  The IDS dated 2/10/2021 were considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Blomet et al. (US 5763486).
Regarding claim 1, Blomet teaches “The object of the invention relates to a physiological composition intended for treating thermal or chemical burns” (col 1, line 5) and “application of said composition in the treatment of internal or external burns“ (col 1, line 9) where the composition comprises [Al(OH)Y]Na2 (Y=EDTA) (Example 5).
Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by Meyer et al. (WO 2001093858 (English Translation).
Regarding claim 1, Meyer teaches the use of compositions comprising sodium complex of [Al(OH)Y] (Y=EDTA) for the prevention of hives and “urticaria caused by stinging agents chosen from the group comprising in particular jellyfish, nettles, mancellinier, poison ivy, stings insects” (claims 1-8).
Regarding claims 2-3, Meyer teaches prevention of hives and “urticaria caused by stinging agents chosen from the group comprising in particular jellyfish, nettles, mancellinier, poison ivy, stings insects” (claims 1-8) which corresponds to the chemical agent and allergen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al. (US20020128310) in view of Blomet et al. (US5587400) and Meyer et al. (WO 2001093858 (English Translation). 
Regarding claims 1-3, Johansson teaches topical compositions/emulsions useful as a barrier formulation to protect from chemical reagents and allergens such as nickel using a compound including EDTA (Abstract; [0002]; [0052]; [0056]: emulsion, amino acids; [0081]; [0115]; claim 1-5).  Although Johansson teaches the use of EDTA in the barrier formulation, the reference does not specifically teach the aluminum EDTA complex as in the instant claims.  
However, Blomet and Meyer teach the treatment of skin with a composition comprising an Al(OH)Y-EDTA complex for the purpose of treating chemical burns and preventing uticaria.  Blomet teaches an external use formulation of the Al(OH)Y in Example 5 (col. 7).  Blomet teaches the use of a surfactant in the composition which is within the scope of the instant claims – i.e. claims 16 and 17; Examples 5 and 6: Triton CG-110.  Blomet also teaches histidine as a preferred ampholyte in related compositions (col 2, lines 25-37).  Meyer teaches prevention of hives and “urticaria caused by stinging agents chosen from the group comprising in particular jellyfish, nettles, mancellinier, poison ivy, stings insects” (claims 1-8).
One of ordinary skill in the art at the time of invention would have considered improving Johansson’s composition including an additional ingredient shown to share the same utility.  One of ordinary skill in the art would have reasonably considered using Blomet and Meyers Al(OH)Y-EDTA complex in combination with Johansson’s barrier formulation and arrive at the claimed invention because the compounds share the active EDTA structure and are for the same purpose – i.e. to prevent chemical burns.  One of ordinary skill in the art would have a reasonable expectation of success because of the substantially overlapping utility, structure, and successful experimental demonstrations.  Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 126 USPQ 186 (CCPA 1960) (the “joint use [of magnesium oxide and calcium carbide] is not patentable” where the prior art teaches “that both magnesium oxide and calcium carbide, individually, promote the formation of a nodular structure in cast iron, and it would be natural to suppose that, in combination, they would produce the same effect and would supplement each other”); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  See also Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 808 (Fed. Cir. 1989) (“Given the prior art teaching that both amiloride and hydrochlorothiazide are natriuretic, it is to be expected that their coadministration would induce more sodium excretion than would either diuretic alone”); In re Diamond, 360 F.2d 214, 217 (CCPA 1966) (where the evidence showed that synergy was expected because combined drugs targeted different cellular mechanisms, and no evidence to the contrary was produced, “[w]e are not convinced of [the] non-obviousness of the combination of two drugs, A5MP and a glucocorticoid . . . particularly since Appeal the record supports the [PTO’s] contention that the drugs selected are two of the commonly used drugs in the treatment of such collagen diseases”).
	In this case, the Johansson and Blomet/Meyer both teach EDTA complexes for preventing skin reactions to allergens and chemicals (Johansson [0052]: “antiallergenic substance is the active principle in the topical barrier formulation and is comprised of chemically active, low or high molecular compounds”) and which are well-known as chelating agents.  Therefore, the combination of the two compositions for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 4’s “aggressive chemical agent” limitation, Johansson teaches protection against nickel, latex (hevein – instant specification page 22, line 1), acrylate compounds, and solvents (methanal = formaldehyde) (i.e. Johansson claim 19).
Regarding claim 5’s limitation of method for preventing contact dermatitides, Johansson teaches such a limitation ([0053]: “the protective and/or therapeutic treatment of contact dermatitis induced by nickel ions”).
	Regarding claim 6 and 15’s limitation of applied evenly on the entire area, at a rate of about 0.5 to 5 mg/cm2 Johansson teaches even application in the Examples testing effectiveness ([0105]) which one of ordinary skill in art would have done and arrived at the claimed invention through following the same routine steps as Johansson.
	Regarding claim 7’s limitation of applied at least 5 minutes before contact, Johansson teaches experiments where the application to skin of the barrier was more than 30 minutes prior to exposure ([0117]).
	Regarding claim 8, Johansson teaches repeated application ([0131]: “application of the formulation on the skin, so that it completely covers the affected skin area, twice a day”) which one of ordinary skill in the art would optimizing to improve the effectiveness of the composition and arrive at the claimed invention.
Regarding claim 9, Johansson teaches several formulations where the complexing agent is at a range of concentrations including 0.5% ([0083]) which one of ordinary skill in the art would consider optimizing to improve the effectiveness of the composition and arrive at the claimed invention.
Regarding claim 10 and 16, Johansson teaches formulations where amino acids including glycine are included ([0056]) which one of ordinary skill in the art would consider optimizing to improve the effectiveness of the composition and arrive at the claimed invention.
Regarding claims 11-12 and 17, Johansson teaches formulations where a surfactant is included and provides examples with a range of concentrations (claim 17; [0082]) which one of ordinary skill in the art would consider optimizing to improve the effectiveness of the composition and arrive at the claimed invention.
Regarding claim 13 and 18, Johansson teaches formulations which are oil-in-water emulsions ([0056]: “preferably, the composition is formulated as a gel or a cream, based on oil/water or water/oil emulsions”) which one of ordinary skill in the art would consider optimizing to improve the effectiveness of the composition and arrive at the claimed invention.
	Regarding claim 14 to an emulsion as defined in claim 1, one of ordinary skill in the art would have considered making the emulsion in practicing the method of claim 1 and arrive at the claimed invention.
Therefore, the claims are rejected as obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 1, 5-8, 12, 15 all use language such as “perferably” in defining the scope of the invention in a manner which would be confusing as to how it limits the claim.   Use of a narrow range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.
Thus, the claims, including dependent claims, are rejected as indefinite.
Claim 2 lacks an antecedent basis for “the products” which renders the claim indefinite.
Claim 2 refers to “categories H311, H312, H314, H315, H317 of the CLP regulations (regulation (EC) No. 1272/2008)” which do not have an accepted meaning in the art and are not described in a manner in the specification such that one of ordinary skill in the art could unambiguously determine the metes and bounds of the claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 11197874 in view of Johansson et al. (US20020128310), Blomet et al. (US5587400), Meyer et al. (WO 2001093858 (English Translation). 
The patent claims methods of preventing contact allergy by applying a composition to skin which substantially overlaps and would anticipate the instant application.  In view of the patent claims, one of ordinary skill in the art would consider Johansson, Blomet, and Meyer which also teach EDTA complexes for preventing skin reactions to chemicals/allergens and which are well-known as chelating agents.  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).  Furthermore, one of ordinary skill in the art routinely optimizes such formulations including excipients and ingredients to optimize utility on skin such that they would readily arrive at the claimed invention. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10953024. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims A method for protecting the skin against aggressive chemical agents, comprising applying to the skin an emulsion comprising at least one amphoteric chelating agent that comprises a complex based on aluminum and ethylenediaminetetraacetic acid or its trisodium salt having the formula [Al(Y)BO2 −]2−Na2+ with Y representing a tetracarboxylate … ethylenediaminetetraacetic acid which would anticipate the instant claims. 
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        November 19, 2022 12:01 pm